Kane, J.
Appeal from a judgment of the County Court of Sullivan County (Hanofee, J.), rendered March 26, 1987, convicting defendant upon his plea of guilty of the crime of arson in the third degree.
County Court sentenced defendant to an indeterminate prison term of one to three years and, in addition, imposed the mandatory surcharge of $100 (see, Penal Law § 60.35 [1] [a]). Defendant is indigent. On this appeal, defendant contends that the statute imposing the surcharge is unconstitutional since it violates both State and Federal Equal Protection Clauses and lacks a rational basis for distinguishing between those who must pay the surcharge and those who do not.
We find defendant’s equal protection argument unavailing. The issues raised on this appeal have heretofore been resolved by the Court of Appeals in People v Barnes (62 NY2d 702). Defendant’s attempt to distinguish the holding in that case, expressly or implicitly, from the matter at hand must fail, together with his claim that the surcharge renders the sentence excessive.
Judgment affirmed. Mahoney, P. J., Kane, Casey, Weiss and Levine, JJ., concur.